Case 20-10174-amc            Doc 35    Filed 08/23/21 Entered 08/23/21 15:47:16                Desc Main
                                       Document     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Tranelle R. Jones                                Chapter: 13

                                                        Bankruptcy No.: 20-10174-amc
                                   Debtor               11 U.S.C. § 362

Navy Federal Credit Union
                                              Movant
                           vs.
Tranelle R. Jones
                                               Debtor
                           and
Scott F. Waterman, Esquire
                                              Trustee
                                    RESPONDENTS

                 MOVANT'S MOTION FOR RELIEF FROM THE AUTOMATIC STAY

           Movant, by its undersigned Attorney, Michael Clark, Esquire, hereby requests that the automatic
stay be vacated so that it may forthwith initiate foreclosure or resume foreclosure on its Mortgage.
           1.     Movant is Navy Federal Credit Union, with an address of 820 Follin Lane, Vienna, VA
22180.
           2.     Debtor is the owner(s), mortgagor(s), and last grantee(s) of record to the real property
situated at 110 CAMERON ROAD, WILLOW GROVE, PA 19090, (hereinafter referred to as "mortgaged
premises").
           3.     Movant is the owner and holder of a Mortgage, which Mortgage is presently a first
priority lien against the mortgaged premises. A true and correct copy of the recorded Mortgage is
attached hereto as Exhibit "A" and made a part hereof. A true and correct copy of the Promissory Note,
executed by Debtor contemporaneously with the Mortgage, is attached hereto as Exhibit "B" and made a
part hereof.
           4.     Debtor is the Defendant(s) in a pending mortgage foreclosure proceeding venued in the
Montgomery County Court of Common Pleas (Docket No. 2019-00555) as a result of chronic failure
and/or refusal to make, tender, and/or deliver the monthly mortgage payments required pursuant to the
terms of the Note and Mortgage.
           5.     The aforesaid mortgage foreclosure proceeding was stayed by the filing of this Chapter
13 case.
           Debtor has not made, tendered, or delivered the July 1, 2020 through September 1, 2020
mortgage payments of $4,203.18 And Payments October 1, 2020 through August 1, 2021 mortgage
payments of $15,685.67 from, less Debtor's suspense of $1,360.46, Attorney fees in the amount of
$1,231.00, for a total delinquency of $19,766.39.
Case 20-10174-amc          Doc 35      Filed 08/23/21 Entered 08/23/21 15:47:16                 Desc Main
                                       Document     Page 2 of 2

        6.      Movant is entitled to relief from the automatic stay as a result of the foregoing defaults
and because:
                (a)      adequate protection of the interest of Movant is lacking; and
                (b)      Debtor has inconsequential or no equity in the mortgaged premises, upon
                         information and belief.
        7.      There is just cause for Movant to be granted relief from the automatic stay, so as to permit
Movant, its successors and/or assigns, to initiate or resume foreclosure on its Mortgage including, but not
limited to, the sale of the mortgaged premises as a Sheriff's Sale.
        WHEREFORE, Movant respectfully requests that this Court enter an Order vacating the
automatic stay under 11 U.S.C. §362(d) with respect to the mortgaged premises as to allow Movant, its
successors and/or assigns, to immediately initiate or resume foreclosure on its Mortgage and allow the
purchaser of the mortgaged premises at Sheriff's Sale (or purchaser's assignee) to take any/all legal or
consensual action for enforcement of its right to possession of, or title to, the mortgaged premises.


                                                   Respectfully submitted,


                                                   /s/ Michael Clark
                                                   Richard M. Squire, Esq.
                                                   M. Troy Freedman, Esq.
                                                   Michael J. Clark, Esq.
                                                   One Jenkintown Station, Suite 104
                                                   115 West Avenue
                                                   Jenkintown, PA 19046
                                                   215-886-8790
                                                   215-886-8791 (FAX)
                                                   rsquire@squirelaw.com
                                                   tfreedman@squirelaw.com
                                                   mclark@squirelaw.com
                                                   Attorney for Movant
Dated: August 23, 2021
